 

Exhibit 10.6

 

RESTRICTED STOCK UNITS AWARD

PURSUANT TO THE OMEGA HEALTHCARE INVESTORS, INC.

2013 STOCK INCENTIVE PLAN

 

THIS AGREEMENT is made as of the Grant Date, by Omega Healthcare Investors, Inc.
(the “Company”) to                          (the “Recipient”).

 

Upon and subject to the Terms and Conditions attached hereto and incorporated
herein by reference as part of this Agreement, the Company hereby awards as of
the Grant Date to the Recipient the Restricted Stock Units (the “Restricted
Stock Units Grant” or the “Award”).

 

A.Grant Date:   December 31, 2013.

 

B.Plan: (under which Restricted Stock Units Grant is granted): Omega Healthcare
Investors, Inc. 2013 Stock Incentive Plan.

 

C.Restricted Stock Units:   Restricted Stock Units, which represents, the right
of the Recipient to receive upon vesting the same number of shares of the
Company’s common stock (“Common Stock”), subject to adjustment as provided in
the attached Terms and Conditions.

 

D.Dividend Equivalents:   Each Restricted Stock Unit shall accrue Dividend
Equivalents, an amount equal to the dividends payable on one share of Common
Stock to a shareholder of record on or after the Grant Date and until the date
that the shares of Common Stock attributable to the Vested Stock Units are
issued or the Restricted Stock Units are forfeited.

 

E.Distribution Date of Common Stock:   The shares of Common Stock attributable
to the Vested Stock Units shall be issued to the Recipient on the date the
Restricted Stock Units become vested. Notwithstanding the foregoing or any other
provision hereof, distribution of the shares of Common Stock shall be delayed to
the extent provided in any deferral agreement between the Recipient and the
Company.

 

F.Distribution Date of Dividend Equivalents:   The Dividend Equivalents shall be
paid to the Recipient on the same date that the related dividends are paid to
shareholders of record, subject to required tax withholding. Notwithstanding the
foregoing or any other provision hereof, distribution of Dividend Equivalents
shall be delayed to the extent provided in any deferral agreement between the
Recipient and the Company and shall be paid in the form provided in such
agreement.

 

G.Vesting Schedule:   The Restricted Stock Units shall vest according to the
Vesting Schedule attached hereto as Exhibit 1 (the “Vesting Schedule”). The

 

 

 

 

Restricted Stock Units which have become vested pursuant to the Vesting Schedule
are herein referred to as the “Vested Stock Units.”

 

IN WITNESS WHEREOF, the Company has executed this Agreement as of the Grant Date
set forth above.

 

  OMEGA HEALTHCARE INVESTORS, INC.    

 

  By:     Title:  

 

2

 

 

TERMS AND CONDITIONS TO THE

RESTRICTED STOCK UNITS AGREEMENT

PURSUANT TO THE OMEGA HEALTHCARE INVESTORS, INC.

2013 STOCK INCENTIVE PLAN

 

1.           Vested Stock Units.   Upon vesting, the Company shall cause the
shares of Common Stock attributable to the Vested Stock Units to be issued in
book-entry form in the name of the Recipient.

 

2.           Tax Withholding.

 

(a)           The minimum amount of the required tax obligations imposed on the
Company by reason of the issuance of the shares of Common Stock attributable to
Vested Stock Units shall be satisfied by reducing the actual number of shares of
Common Stock by the number of whole shares of Common Stock which, when
multiplied by the Fair Market Value of the Common Stock on the Distribution Date
of Common Stock, is sufficient, together with cash in lieu of any fractional
share, to satisfy such tax withholding, assuming that (i) the Recipient does not
make a valid election to satisfy tax withholding in cash pursuant to Subsection
(b), and (ii) the Committee does not determine that tax withholding will be
required to be satisfied in another manner.

 

(b)           However, the Recipient may elect in writing by notice to the
Company received at least ten (10) days before the earliest Distribution Date of
Common Stock to satisfy such tax withholding obligation in cash by the earliest
Distribution Date of Common Stock, as provided in Subsection (a)(i). If the
Recipient fails to timely satisfy payment of the cash amount, then Subsection
(a) shall apply.

 

(c)           To the extent that the Recipient is required to satisfy the tax
withholding obligation in this Section in cash, the Company shall withhold the
cash from any cash payments then owed to the Recipient, or if none, the
Recipient shall timely remit the cash amount.

 

(d)           If the Recipient does not timely satisfy payment of the tax
withholding obligation, the Recipient will forfeit the Vested Stock Units.

 

3.           Restrictions on Transfer of Restricted Stock Units.   Except for
the transfer of any Restricted Stock Units by bequest or inheritance, the
Recipient shall not have the right to make or permit to exist any transfer or
hypothecation, whether outright or as security, with or without consideration,
voluntary or involuntary, of all or any part of any right, title or interest in
or to any Restricted Stock Units. Any such disposition not made in accordance
with this Agreement shall be deemed null and void. Any permitted transferee
under this Section shall be bound by the terms of this Agreement.

 

3

 

 

4.           Change in Capitalization.

 

(a)           The number and kind of shares issuable under this Agreement shall
be proportionately adjusted for nonreciprocal transactions between the Company
and the holders of Common Stock that cause the per share value of the shares of
Common Stock subject to this Award to change, such as a stock dividend, stock
split, spinoff, or rights offering (each an “Equity Restructuring”). No
fractional shares shall be issued in making such adjustment.

 

(b)           In the event of a merger, consolidation, extraordinary dividend,
sale of substantially all of the Company’s assets or other material change in
the capital structure of the Company, or a tender offer for shares of Common
Stock, or other reorganization of the Company, in each case that does not result
in an Equity Restructuring or a Change in Control, the Compensation Committee
shall take such action to make such adjustments with respect to the Restricted
Stock Units as the Compensation Committee, in its sole discretion, determines in
good faith is necessary or appropriate, including, without limitation, adjusting
the number and class of securities subject to the Award, substituting cash,
other securities, or other property to replace the Award, or removing of
restrictions.

 

(c)           All determinations and adjustments made by the Compensation
Committee pursuant to this Section will be final and binding on the Recipient.
Any action taken by the Compensation Committee need not treat all recipients of
awards under the Plan equally.

 

(d)           The existence of the Plan and the Restricted Stock Units Grant
shall not affect the right or power of the Company to make or authorize any
adjustment, reclassification, reorganization or other change in its capital or
business structure, any merger or consolidation of the Company, any issue of
debt or equity securities having preferences or priorities as to the Common
Stock or the rights thereof, the dissolution or liquidation of the Company, any
sale or transfer of all or part of its business or assets, or any other
corporate act or proceeding.

 

5.           Governing Laws.   This Award shall be construed, administered and
enforced according to the laws of the State of Maryland; provided, however, no
shares of Common Stock shall be issued except, in the reasonable judgment of the
Compensation Committee, in compliance with exemptions under applicable state
securities laws of the state in which Recipient resides, and/or any other
applicable securities laws.

 

6.           Successors.  This Agreement shall be binding upon and inure to the
benefit of the heirs, legal representatives, successors, and permitted assigns
of the parties.

 

7.           Notice.     Except as otherwise specified herein, all notices and
other communications under this Agreement shall be in writing and shall be
deemed to have been given if personally delivered or if sent by registered or
certified United States mail, return receipt requested, postage prepaid,
addressed to the proposed recipient at the last known address of the

 

4

 

 

Recipient. Any party may designate any other address to which notices shall be
sent by giving notice of the address to the other parties in the same manner as
provided herein.

 

8.           Severability.   In the event that any one or more of the provisions
or portion thereof contained in this Agreement shall for any reason be held to
be invalid, illegal, or unenforceable in any respect, the same shall not
invalidate or otherwise affect any other provisions of this Agreement, and this
Agreement shall be construed as if the invalid, illegal or unenforceable
provision or portion thereof had never been contained herein.

 

9.           Entire Agreement.     Subject to the terms and conditions of the
Plan, this Agreement expresses the entire understanding and agreement of the
parties with respect to the subject matter.

 

10.         Headings and Capitalized Terms.     Section headings used herein are
for convenience of reference only and shall not be considered in construing this
Award. Capitalized terms used, but not defined, in this Agreement shall be given
the meaning ascribed to them in the Plan.

 

11.         Specific Performance.   In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the party or parties who are thereby aggrieved shall have the right
to specific performance and injunction in addition to any and all other rights
and remedies at law or in equity, and all such rights and remedies shall be
cumulative.

 

12.         No Right to Continued Retention.   Neither the establishment of the
Plan nor the award of Restricted Stock Units hereunder shall be construed as
giving Recipient the right to continued service with the Company or an
Affiliate.

 

13.         Definitions.   As used in these Terms and Conditions and this
Agreement:

 

“Cause” shall have the meaning set forth in the employment agreement then in
effect between the Recipient and the Company, or, if there is none, then Cause
shall mean the occurrence of any of the following events:

 

(a)         willful refusal by the Recipient to follow a lawful direction of the
person to whom the Recipient reports or the Board of Directors of the Company
(the “Board”), provided the direction is not materially inconsistent with the
duties or responsibilities of the Recipient’s position with the Company, which
refusal continues after the Board has again given the direction in writing;

 

(b)         willful misconduct or reckless disregard by the Recipient of his
duties or with respect to the interest or material property of the Company;

 

(c)         intentional disclosure by the Recipient to an unauthorized person of
Confidential Information or Trade Secrets, which causes material harm to the
Company;

 

5

 

 

(d)         any act by the Recipient of fraud against, material misappropriation
from or significant dishonesty to either the Company or an Affiliate, or any
other party, but in the latter case only if in the reasonable opinion of at
least two-thirds of the members of the Board (excluding the Recipient), such
fraud, material misappropriation, or significant dishonesty could reasonably be
expected to have a material adverse impact on the Company or its Affiliates; or

 

(e)         commission by the Recipient of a felony as reasonably determined by
at least two-thirds of the members of the Board (excluding the Recipient).

 

“Change in Control” means any one of the following events which occurs following
the Grant Date:

 

(a)         the acquisition within a twelve (12) month period, directly or
indirectly, by any “person” or “persons” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended), other than
the Company or any employee benefit plan of the Company or an Affiliate, or any
corporation pursuant to a reorganization, merger or consolidation, of equity
securities of the Company that in the aggregate represent thirty percent (30%)
or more of the total voting power of the Company’s then outstanding equity
securities;

 

(b)         the acquisition, directly or indirectly, by any “person” or
“persons” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended), other than the Company or any employee
benefit plan of the Company or an Affiliate, or any corporation pursuant to a
reorganization, merger or consolidation of equity securities of the Company,
resulting in such person or persons holding equity securities of the Company
that, together with equity securities already held by such person or persons, in
the aggregate represent more than fifty percent (50%) of the total fair market
value or total voting power of the Company’s then outstanding equity securities;

 

(c)         individuals who as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board;

 

(d)         a reorganization, merger or consolidation, with respect to which
persons who were the holders of equity securities of the Company immediately
prior to such reorganization, merger or consolidation, immediately thereafter,
own

 

6

 

 

equity securities of the surviving entity representing less than fifty percent
(50%) of the combined ordinary voting power of the then outstanding voting
securities of the surviving entity; or

 

(e)         the acquisition within a twelve (12) month period, directly or
indirectly, by any “person” or “persons” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended), other than
any corporation pursuant to a reorganization, merger or consolidation, of assets
of the Company that have a total gross fair market value equal to or more than
eighty-five percent (85%) of the total gross fair market value of all of the
assets of the Company immediately before such acquisition.

 

Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred for purposes of this Agreement (a) unless the event also constitutes a
“change in the ownership or effective control of the corporation or in the
ownership of a substantial portion of the assets of the corporation” within the
meaning of Code Section 409A(a)(2)(v), or (b) by reason of any actions or events
in which the Recipient participates in a capacity other than in his capacity as
an officer, employee, or director of the Company or an Affiliate.

 

“Confidential Information” means data and information relating to the Business
of the Company or an Affiliate (which does not rise to the status of a Trade
Secret) which is or has been disclosed to the Recipient or of which the
Recipient became aware as a consequence of or through his relationship to the
Company or an Affiliate and which has value to the Company or an Affiliate and
is not generally known to its competitors. Confidential Information shall not
include any data or information that has been voluntarily disclosed to the
public by the Company or an Affiliate (except where such public disclosure has
been made by the Recipient without authorization) or that has been independently
developed and disclosed by others, or that otherwise enters the public domain
through lawful means without breach of any obligations of confidentiality owed
to the Company or any of its Affiliates.

 

“Good Reason” shall have the meaning set forth in the employment agreement then
in effect between the Recipient and the Company, or, if there is none, then Good
Reason shall mean the occurrence of all of the events listed in either (a) or
(b) below:

 

(a)         (i)  the Recipient experiences a material diminution of the
Recipient’s responsibilities of his position, as reasonably modified by the
person to whom the Recipient reports or the Board from time to time, such that
the Recipient would no longer have responsibilities substantially equivalent to
those of other executives holding equivalent positions at companies with similar
revenues and market capitalization;

 

(ii)         the Recipient gives written notice to the Company of the facts and
circumstances constituting the material diminution in responsibilities within
ten (10) days following the occurrence of such material diminution;

 

7

 

 

(iii)        the Company fails to remedy the material diminution in
responsibilities within ten (10) days following the Recipient’s written notice
of the material diminution in responsibilities; and

 

(iv)        the Recipient terminates his employment and this Agreement within
thirty (30) days following the Company’s failure to remedy the material
diminution in responsibilities.

 

(b)         (i) the Company requires the Recipient to relocate the Recipient’s
primary place of employment to a new location that is more than fifty (50) miles
from its current location (determined using the most direct driving route),
without the Recipient’s consent;

 

(ii)         the Recipient gives written notice to the Company within ten (10)
days following receipt of notice of relocation of his objection to the
relocation;

 

(iii)        the Company fails to rescind the notice of relocation within ten
(10) days following the Recipient’s written notice; and

 

(iv)        the Recipient terminates his employment within thirty (30) days
following the Company’s failure to rescind the notice.

 

“Trade Secrets” means information including, but not limited to, technical or
nontechnical data, formulae, patterns, compilations, programs, devices, methods,
techniques, drawings, processes, financial data, financial plans, product plans
or lists of actual or potential customers or suppliers which (i) derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use, and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.

 

8

 

 

EXHIBIT 1

 

VESTING SCHEDULE

 

A.The Restricted Stock Units shall become Vested Stock Units in accordance with
the schedule below:

 

Date  Percentage of Restricted
Stock Units which are Vested Stock Units        December 31, 2014   33 1/3%
December, 31, 2015   66 2/3% December 31, 2016   100%

 

; provided the Recipient must remain an employee, director or consultant of the
Company or an Affiliate through the indicated date set forth above to vest in
accordance with the schedule above.

 

B.Notwithstanding the foregoing, if a Change in Control occurs on or after the
Grant Date and before December 31, 2016, and within (i) sixty (60) days before a
Change in Control or (ii) after a Change in Control:

 

1.the Recipient ceases services as an employee, director or consultant of the
Company or an Affiliate due to the Recipient’s death or Disability,

 

2.the Recipient resigns from the Company for Good Reason, or

 

3.the Company terminates the Recipient’s employment without Cause.

 

then all Restricted Stock Units shall become Vested Stock Units as of the later
of the date of the Change in Control or the date of termination of employment if
they have not been previously forfeited.

 

C.Restricted Stock Units which have not become Vested Stock Units as of the
earlier of December 31, 2016 or, except as provided in Item C above, the
Recipient’s cessation of services as an employee, director, or consultant of the
Company or an Affiliate shall be forfeited.

 

Exhibit 1

 